      Case 6:21-cv-00162-ADA-JCM Document 166 Filed 06/24/21 Page 1 of 2



                                      United States District Court
                                       Western District of Texas
                                            Waco Division

 Jennilyn Salinas, Maurice Lynnette, Lindsey
 Nguyen, Deanna Lorraine, J. Cann, “P.P.”,
 “D.D.,” “T.M.,” “S.M.,” and “M.L.” For
 Themselves and as Putative Class
 Representatives,

         Plaintiffs,

         v.                                            Case No. 6:21-CV-00162-ADA-JCM

 Nancy Pelosi, Mitch Mcconnell, Chuck
 Schumer, Mark Zuckerberg, Joseph Biden,
 Kamala Harris, Brad Raffensperger, All
 Members of The 117th U.S. Congress, All 50
 State Governors And Secretaries of State, 1
 Jack Dorsey, Mike Podhorzer, Pete Sessions,
 Democratic Congressional Campaign
 Committee, Democratic Senate
 Campaign Committee, Republican National
 Committee, et al.,
         Defendants.

                                       Notice of Defective Service

        The federal defendants and the United States hereby give notice that Plaintiffs have not effectuated

service upon the federal defendants in accordance with Federal Rules of Civil Procedure, as further

explained in the Rule 4 letter attached hereto as Exhibit A. Because they have not been served, the federal

defendants are not subject to a deadline to file a responsive pleading to either Plaintiffs’ First or Second

Amended Complaint, and no default may be taken against them. See, e.g., ECF Nos. 93–100.


                                                      Respectfully submitted,

                                                      Ashley C. Hoff
                                                      United States Attorney

                                               By:    /s/ Faith Johnson Lowry
                                                      Faith Johnson Lowry
      Case 6:21-cv-00162-ADA-JCM Document 166 Filed 06/24/21 Page 2 of 2



                                                  Assistant United States Attorney
                                                  Texas Bar No. 24099560
                                                  601 NW Loop 410, Suite 600
                                                  San Antonio, Texas 78216
                                                  (210) 384-7355 (phone)
                                                  (210) 384-7358 (fax)
                                                  faith.johnson@usdoj.gov




                                      Certificate of Service

       I certify that on June 24, 2021, a true and correct copy of the foregoing Notice of Defective
Service was electronically filed via the Court’s CM/ECF system which will send notice to all
counsel of record.


                                                     /s/Faith Johnson Lowry         .
                                                     FAITH JOHNSON LOWRY
                                                     Assistant United States Attorney
